Filed 10/23/20 P. v. Kern CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----



 THE PEOPLE,

                    Plaintiff and Respondent,                                                  C091257

           v.                                                                     (Super. Ct. No. 19CF06589)

 WILLIAM HENRY KERN, JR.,

                    Defendant and Appellant.




         Appointed counsel for defendant William Henry Kern, Jr., asked this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436). Based on our review of the record, we will
modify the judgment to dismiss the remaining counts and allegations in the operative
pleading consistent with the plea agreement and the People’s motion to dismiss in the
trial court. Finding no other arguable error that would result in a disposition more
favorable to defendant, we will affirm the judgment as modified.




                                                             1
                                             I
       Defendant was present in the home of a parolee when parole agents conducted a
parole search. Because defendant had two outstanding warrants, the agents arrested him
and conducted a search incident to his arrest, finding a glass pipe with white powdery
residue and .48 grams of methamphetamine.
       Defendant pleaded guilty to possession of methamphetamine with a previous
conviction for gross vehicular manslaughter. (Health & Saf. Code, § 11377, subd. (a);
Pen. Code, § 191.5)1 Based on the plea, the trial court found defendant in violation of his
probation.
       The trial court sentenced defendant to the midterm of two years for the possession
offense and a concurrent six months for the probation violation. It ordered defendant to
pay various fines and fees and awarded him 113 days of presentence credit.
       Although dismissal of the remaining counts and allegations was part of the plea
agreement, it does not appear from the record that the remaining counts and allegations
were dismissed. The record indicates the People moved to dismiss the remaining counts
with a Harvey2 waiver and that the trial court acknowledged the motion, but there
appears to have been no express dismissal. The minute order does not reflect a dismissal
or a Harvey waiver.
       Defendant requested a certificate of probable cause based on whether a one-year
prior prison term enhancement pursuant to section 667.5, subdivision (b) should have
been imposed, and the trial court granted the request. But a prior prison term
enhancement was not alleged or imposed.




1 Undesignated statutory references are to the Penal Code.

2 People v. Harvey (1979) 25 Cal.3d 754.


                                            2
                                              II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by
counsel of the right to file a supplemental brief within 30 days of the date of filing the
opening brief. More than 30 days elapsed and we received no communication from
defendant.
       Based on our review of the record, we will dismiss the remaining counts and
allegations in the operative pleading consistent with the plea agreement and the People’s
motion to dismiss in the trial court. Having undertaken an examination of the entire
record, we find no other arguable error that would result in a disposition more favorable
to defendant.
                                       DISPOSITION
       The judgment is modified to dismiss the remaining counts and allegations in the
operative pleading, consistent with the plea agreement and the People’s motion to dismiss
in the trial court. The judgment is affirmed as modified.


                                                      /S/
                                                   MAURO, J.


We concur:



    /S/
BLEASE, Acting P. J.



    /S/
DUARTE, J.


                                              3